STARBOARD INVESTMENT TRUST 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina 27802 252-972-9922 February 15, 2011 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: Starboard Investment Trust (File Nos.333-159484 and 811-22298), on behalf of the FMX Growth Allocation Fund and FMX Total Return Fund, each a series of the Trust Ladies and Gentlemen: This letter is being submitted as correspondence in connection with the following amendments to the Trust’s registration statement on Form N-1A: Amendment Number Under the Securities Act of 1933 Filing Date Accession Number Post-Effective Amendment No. 28 November 19, 2010 Acc-no: 0001464413-10-000116 Post-Effective Amendment No. 32 January 7, 2011 Acc-no: 0001464413-11-000005 Post-Effective Amendment No. 33 February 9, 2011 Acc-no: 0001464413-11-000026 Per prior discussions with the staff of the Securities and Exchange Commission, the Trust respectfully requests that the effectiveness of the amendments be accelerated to February 15, 2011 or as soon thereafter as practicable.In addition, please note that the class identifiers have been corrected as requested. If you have any questions or comments, please contact the undersigned at (252) 972-9922, extension 249.Thank you for your consideration. Sincerely, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary cc: Kevin C. Rupert Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, DC 20549 Tanya L. Goins Malik Law Group LLC 191 Peachtree Street Suite 3300 Atlanta, GA 30303
